Case 18-69002-jwc    Doc 73   Filed 07/06/21 Entered 07/06/21 10:29:54     Desc Main
                              Document      Page 1 of 1



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                              )               CHAPTER 7
                                    )
CHARLES ANTONIO CROFF               )               CASE NO. 18-69002-JWC
                                    )
   DEBTOR.                          )
___________________________________ )



                            NOTICE OF APPEARANCE


      Shawna Staton hereby gives notice of her appearance on behalf of Mary Ida

Townson, United States Trustee for Region 21.

      Date: July 6, 2021.
                                MARY IDA TOWNSON
                                UNITED STATES TRUSTEE, REGION 21


                                /s/ Shawna Staton
                                Shawna Staton
                                Georgia Bar No. 640220
                                United States Department of Justice
                                Office of the United States Trustee
                                Suite 362, Richard B. Russell Building
                                75 Ted Turner Drive, S.W.
                                Atlanta, Georgia 30303
                                Phone: 404-331-4437, Ext. 152
                                Email: Shawna.P.Staton@usdoj.gov
